 1   Roger S. Bonakdar, #253920
     2344 TULARE ST., SUITE 200
 2   FRESNO, CALIFORNIA 93721
     PHONE (559) 495-1545
 3
     FAX (559) 495-1527
 4   Attorney for DEFENDANT, ELADIO FELIX-LEON
 5

 6

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9                                                ******
10   UNITED STATES OF AMERICA,                         CASE NO. 1:18CR00199-1
11                                   Plaintiff,        STIPULATION TO CONTINUE
12                                                     SENTENCING; ORDER
                              v.
13   ELADIO FELIX-LEON,                                Sentence Date: June 25, 2021
                                                       Time: 10:00 a.m.
14                                   Defendant.        Courtroom 4
                                                       Hon. Dale A. Drozd
15

16

17
             WHEREAS the Sentencing Hearing has been scheduled in this matter for June 25,
18
     2021.
19
             WHEREAS Roger S. Bonakdar, counsel for Defendant Eladio Felix-Leon (herein “Mr.
20
     Felix-Leon”) requests a continuance of the June 25, 2021, Sentencing on the grounds that there
21
     are Sentencing issues being resolved between the parties, which will effect the applicable
22
     guideline calculation.
23
             WHEREAS counsel for the parties have met and conferred concerning the continuance,
24
     and the Government and Probation are in agreement.
25
             THEREFORE, IT IS STIPULATED by and between the parties that the June 25, 2021,
26
     sentencing hearing be to July 2, 2021.
27
28



                                                  1
                              STIPULATION TO CONTINUE SENTENCING; ORDER
 1   IT IS SO STIPULATED:

 2   Dated: June 24, 2021                                  BONAKDAR LAW FIRM

 3                                                    By: /s/ Roger S. Bonakdar

 4                                                          ROGER S. BONAKDAR

 5                                                          Attorney for Defendant

 6                                                          ELADIO FELIX-LEON

 7   Dated: June 24, 2021                                  United States Attorney’s Office

 8                                                         /s/ Katherine Schuh

 9                                                         KATHERINE SCHUH

10                                                         Assistant United States Attorney

11   Dated: June 24, 2021                                  UNITED STATES PROBATION

12                                                         /s/ Tony Vue

13                                                         TONY VUE

14                                                         Senior United States Probation Officer

15                                                ORDER

16          The Stipulation to Continue Sentencing Hearing having come before this Court and

17   good cause appearing therefore;

18          IT IS HEREBY ORDERED that June 25, 2021, Sentencing hearing is hereby continued

19   to July 2, 2021, or to a date convenient for the Court’s calendar.

20
     IT IS SO ORDERED.
21

22      Dated:     June 24, 2021
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27
28



                                                2
                            STIPULATION TO CONTINUE SENTENCING; ORDER
